                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ALLSTATE INSURANCE COMPANY,                                 CIVIL ACTION
   a/s/o Thomas and Lisa Ellis
                                                               NO. 19-3529
                        v.

   LG ELECTRONICS USA, INC.

  ORDER RE MOTION TO PRECLUDE PLAINTIFF’S EXPERT AND MOTION FOR
                       SUMMARY JUDGMENT

          AND NOW, on this 8th day of July, 2021, after careful consideration of Defendant LG’s

Motion to Preclude Plaintiff’s Expert (ECF 32), Plaintiff Allstate’s Response (ECF 33),

Defendant’s Reply (ECF 35), Plaintiff’s Sur-reply (ECF 40), Defendant’s Supplemental Brief

(ECF 41), and Plaintiff’s Responding Supplemental Brief (ECF 43), for the reasons stated in the

attached memorandum it is hereby ORDERED as follows:

             1. Defendant’s Motion for Leave to File a Response to Plaintiff’s Supplemental Brief

                  (ECF 43) is GRANTED; and

             2. Defendant’s Motion to Preclude Plaintiff’s Expert and Motion for Summary

                  Judgment (ECF 32) is DENIED.

                                                                BY THE COURT:

                                                                /s/ MICHAEL M. BAYLSON
                                                                _______________________________
                                                                MICHAEL M. BAYLSON, U.S.D.J.




O:\CIVIL 19\19-3529 Allstate Ins v LG Electronics\19cv3529 Order re Daubert and MSJ.docx




                                                           1
